DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-13 and 21-27 are examined in this office action as claims 14-20 were cancelled, claims 21-27 are new and considered for the first time, and claims 1-4 and 6-13 were amended in the reply dated 8/4/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the biodegradable magnesium metal composite comprises a polycrystalline magnesium matrix and 0.5 to 5.0 wt.% TiB2 grains which are homogenously distributed in the polycrystalline magnesium matrix, which comprises at least 99 wt.% TiB, and Mg,” in lines 7-9. It is not clear what the added language “which comprises at least 99 wt.% TiB, and Mg” refers to; whether this concerns the composition of the biodegradable magnesium metal composite, whether this further limits the polycrystalline magnesium matrix, or some other concentration of the composition. Claims 2-13 and 21-27 are also rejected as they depend from claim 1 and do not solve the above issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 10-13, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over DE-102014002583-B3 (with provided English translation) of Storz  in view of Sankaranarayanan, S., S. Jayalakshmi, and M. Gupta. "Effect of individual and combined addition of micro/nano-sized metallic elements on the microstructure and mechanical properties of pure Mg." Materials & Design 37 (2012): 274-284. hereinafter Gupta and US 2018/0133789 A1 of Yahata.
As to claim 1, Storz discloses a method of making a component made of a light metal alloy based, for example, on aluminum, magnesium or titanium wear-resistant, this alloy must either contain wear-resistant components formed in situ, such as silicon crystals, or a proportion of wear-resistant ceramic particles or fibers (Storz, paragraph [0002]). Storz discloses where the alloyed or unalloyed metal powder is mixed with hard particles in a mixing device, after which the mixture is consolidated in a SPS device (i.e. spark plasma sintering) (Storz, paragraph [0027]). As Storz disclosing mixing powders in a mixing device, the recitation of powders means that the components are solid, meeting the claim limitation as if the components were not solid, they would be molten or liquid and not a powder. Storz discloses where the hard particles include titanium diboride powder (Storz, paragraph [0029] example 4). 
While it is not clear what is meant by “which comprises at least 99 wt% TiB2 and Mg”, see 112(b) rejection above, for the purposes of applying prior art Storz disclosure of combining an unalloyed metal powder is mixed with hard particles in a mixing device (Storz, paragraph [0027]), will be interpreted as meeting the claim limitations as Storz is disclosing an embodiment where an unalloyed or pure metal powder is mixed with a hard particle and where the hard particle is titanium diboride powder (Storz, paragraph [0029] example 4), this creates a component that is 100% magnesium and titanium diboride, meeting the claim limitation.
However, Storz does not explicitly disclose where the mixture of magnesium powder and TiB2 powder are milled to form a milled powder. 
Gupta relates to  the effects of the addition of individual micro- and nano-sized metallic elements (micron-Ti and nano-Cu) and their combination on the microstructure and mechanical properties of pure Mg  (Gupta, pg. 274, abstract). Gupta teaches for metallic additions, Mg powder together with the metallic elements was blended in a Retsch PM-400 mechanical alloying machine at 200 rpm for 1 h and no balls or process control agents were used during blending. (Gupta, pg. 275, section 2.1.2, first paragraph). 
As Storz discloses mixing the powders but does not explain how the powders are mixed, one of ordinary skill would naturally look to the art to determine the method for mixing the powders. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute blending in a Retsch PM-400 mechanical alloying machine at 200 rpm for 1 h with no balls or process control agents as taught by Gupta into the method disclosed by Storz, thereby combining prior art elements according to known methods to yield predictable results as elements are disclosed in the art, one of ordinary skill could have combined the mechanical alloying machine with no balls with the of magnesium and titanium diboride powder to mix the powders as the machine is known to mix elements together and the combination of the powder mix with the mechanical alloying machine would have predictably produced a mixed powder, see MPEP § 2143 (I)(A). 
Storz also discloses where powder of the magnesium alloy AZ31 (MgAl3Zn) is mixed with 20% titanium diboride powder (TiB2), consolidated by means of SPS (i.e. spark plasma sintering) (Storz, paragraph [0029], example 4). However, Storz does not explicitly disclose where the TiB2 is present in the composite in an amount of 0.5 wt% to 5.0 wt%.
Yahata relates to metal matrix nanocomposite composition comprising metal-containing microparticles and nanoparticles (Yahata, abstract). Yahata teaches where the microparticles contain an element selected from the group consisting of Al, Mg, Ni, Fe, Cu, Ti, V, Si, and combinations thereof (Yahata, claim 4). Yahata teaches where the nanoparticles contain a compound selected from the group consisting of metals, ceramics, cermets, intermetallic alloys, oxides, carbides, nitrides, borides, polymers, carbon, and combinations thereof (Yahata, claim 5). Yahata teaches where the composition contains from about 0.1 wt % to about 10 wt % of the nanoparticles (Yahata, paragraph [0021]). Yahata teaches that metal matrix nanocomposites have the ability to offer unusual combinations of stiffness, strength to weight ratio, high-temperature performance, and hardness (Yahata, paragraph [0003]).
As Storz and Yahata both relate to ceramic reinforced magnesium alloys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an amount of 0.1 wt % to about 10 wt % of the boride as taught by Yahata into the method disclosed by Storz and Gupta thereby achieving stiffness, strength to weight ratio, high-temperature performance, and hardness (Yahata, paragraph [0003]).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure in Yahata since the prior art teaches hardness throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

With respect to the grain size of the polycrystalline magnesium matrix, Storz discloses where the grain size is typically between 10 and 250 μm (Storz, paragraph [0024]) in comparison to the claimed range of 20 to 50 μm. 
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches this range results in improved wear resistance (Storz, paragraph [0002]) throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
With respect to the grain size of the TiB2 grains, Storz discloses that the hard precipitates have a typical grain size between 3 and 10 μm (Storz, paragraph [0024]) in comparison to the claimed range of 20 to 50 μm. Storz also discloses that the  metal to ceramic phase particle size ratios are on the order of 1:1 but no greater than 5:1 to prevent agglomeration (Storz, paragraph [0017]) meaning that Storz also discloses where the grain size would be 10 and 250 μm when the ceramic reinforcement would be 1:1 sized with the metal.
	As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches wear resistance (Storz, paragraph [0002]) throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

As Storz discloses a typical grain size between 3 and 10 μm, it would be expected that the wear resistance of the part would be the same or patentably indistinct as to the grain size at 20 to 50 μm. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I.
Storz does not explicitly disclose where the component is a biodegradable component, nor where the composite comprises a polycrystalline magnesium matrix and TiB2 grains which are homogenously distributed in the polycrystalline magnesium matrix. Storz also does not disclose where the biodegradable magnesium metal composite has a microhardness in a range of from 40 to 65 Hv, and wherein the biodegradable magnesium metal composite has a macrohardness in a range of from 36 to 65 Hv.
However, as Storz discloses the same starting materials (magnesium and titanium diboride) and the combination of Storz, Gupta, and Yahata disclose the substantially identical method of making the component (mixing the starting materials followed by spark plasma sintering the combined milled powder), a person of ordinary skill would expect the finished component to exhibit the same properties as claimed. 
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).

As to claim 3, Storz discloses where powder of the magnesium alloy AZ31 (MgAl3Zn) is mixed with 20% titanium diboride powder (TiB2) (Storz, paragraph [0029]). However, Storz does not explicitly disclose where the TiB2 is present in the composite in an amount of 1.25 wt% to 3.5 wt%.
Yahata relates to metal matrix nanocomposite composition comprising metal-containing microparticles and nanoparticles (Yahata, abstract). Yahata teaches where the microparticles contain an element selected from the group consisting of Al, Mg, Ni, Fe, Cu, Ti, V, Si, and combinations thereof (Yahata, claim 4). Yahata teaches where the nanoparticles contain a compound selected from the group consisting of metals, ceramics, cermets, intermetallic alloys, oxides, carbides, nitrides, borides, polymers, carbon, and combinations thereof (Yahata, claim 5). Yahata teaches where the composition contains from about 0.1 wt % to about 10 wt % of the nanoparticles (Yahata, paragraph [0021]). Yahata teaches that metal matrix nanocomposites have the ability to offer unusual combinations of stiffness, strength to weight ratio, high-temperature performance, and hardness (Yahata, paragraph [0003]).
As Storz and Yahata both relate to ceramic reinforced magnesium alloys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an amount of 0.1 wt % to about 10 wt % of the boride as taught by Yahata into the method disclosed by Storz and Gupta thereby achieving stiffness, strength to weight ratio, high-temperature performance, and hardness (Yahata, paragraph [0003]).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure in Yahata since the prior art teaches hardness throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.


As to claims 4-5 and 10-13, Storz does not explicitly disclose where the composite consists of a crystalline Mg and crystalline TiB2 phases and has no other crystalline phases present detectable by X-Ray diffraction or electron microscopy. Storz does not explicitly disclose where polycrystalline magnesium matrix has a basal texture. Storz does not explicitly disclose where the composite has a microhardness of 41 to 64 Hv nor a microhardness of 38 to 64 Hv. Storz does not explicitly disclose where the composite has a density of 1.720 to 1.810 g/cm3. Also, Storz does not explicitly disclose where the composite has a porosity of 0.1 to 5 %. 
However, as noted in the rejection of claim 1 above, Storz discloses the same starting materials (magnesium and titanium diboride) and the combination of Storz, Gupta, and Yahata disclose the substantially identical method of making the component (mixing the starting materials followed by spark plasma sintering the combined milled powder), and as such a person of ordinary skill would expect the finished component to exhibit the same properties as claimed. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).

As to claims 21 and 26, Storz does not explicitly disclose where wherein the biodegradable magnesium metal composite has a microhardness in a range of from 47 to 59 Hv, a macrohardness in a range of from 57 to 62.5 Hv, a density in a range of from 1.78 to 1.8076 g/cm3, and a porosity in a range of from 0.25 to 4%. Storz does not disclose wherein the biodegradable magnesium metal composite consists of crystalline Mg and crystalline TiB2 phases. 
However, as noted in the rejection of claim 1 above, Storz discloses the same starting materials (magnesium and titanium diboride) and the combination of Storz, Gupta, and Yahata disclose the substantially identical method of making the component (mixing the starting materials followed by spark plasma sintering the combined milled powder), and as such a person of ordinary skill would expect the finished component to exhibit the same properties as claimed. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).

As to claims 22 and 23, Storz does not disclose wherein the TiB2 is present in the biodegradable magnesium metal composite in an amount in a range of from 2 to 3 wt.%, nor where the TiB2 is present is in a range of from 2.25 to 2.75 wt.%.
Yahata teaches where the composition contains from about 0.1 wt % to about 10 wt % of the nanoparticles (Yahata, paragraph [0021]). Yahata teaches that metal matrix nanocomposites have the ability to offer unusual combinations of stiffness, strength to weight ratio, high-temperature performance, and hardness (Yahata, paragraph [0003]).
As Storz and Yahata both relate to ceramic reinforced magnesium alloys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an amount of 0.1 wt % to about 10 wt % of the boride as taught by Yahata into the method disclosed by Storz and Gupta thereby achieving stiffness, strength to weight ratio, high-temperature performance, and hardness (Yahata, paragraph [0003]).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure in Yahata since the prior art teaches hardness throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

As to claims 24 and 25, Storz discloses where an unalloyed metal powder is mixed with hard particles in a mixing device (Storz, paragraph [0027]), and this meets the claim limitations as Storz is disclosing where an unalloyed or pure metal powder is mixed with hard particles and where the hard particle is titanium diboride powder (Storz, paragraph [0029] example 4), this creates a component that is 100% magnesium and titanium diboride, meeting the claim limitation and this purity is greater than the claimed at least 99.5 wt% and at least 99.9 wt%.

As to claim 27, Storz does not explicitly disclose wherein the biodegradable magnesium metal composite has a microhardness in a range of from 47 to 59 Hv, a macrohardness in a range of from 57 to 62.5 Hv, a density in a range of from 1.78 to 1.8076 g/cm3, and a porosity in a range of from 0.25 to 4%, and wherein the biodegradable magnesium metal composite is Mg-2.5TiB2.
Yahata teaches where the composition contains from about 0.1 wt % to about 10 wt % of the nanoparticles (Yahata, paragraph [0021]). Yahata teaches that metal matrix nanocomposites have the ability to offer unusual combinations of stiffness, strength to weight ratio, high-temperature performance, and hardness (Yahata, paragraph [0003]).
As Storz and Yahata both relate to ceramic reinforced magnesium alloys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an amount of 0.1 wt % to about 10 wt % of the boride as taught by Yahata into the method disclosed by Storz and Gupta thereby achieving stiffness, strength to weight ratio, high-temperature performance, and hardness (Yahata, paragraph [0003]).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure in Yahata since the prior art teaches hardness throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
Further, as Storz discloses the same starting materials (magnesium and titanium diboride) and the combination of Storz, Gupta, and Yahata disclose the substantially identical method of making the component (mixing the starting materials followed by spark plasma sintering the combined milled powder), and as such a person of ordinary skill would expect the finished component to exhibit the same properties as claimed. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DE-102014002583-B3 (with provided English translation) of Storz, "Effect of individual and combined addition of micro/nano-sized metallic elements on the microstructure and mechanical properties of pure Mg." of Gupta and US 2018/0133789 A1 of Yahata as applied to claim 1 above, and further in view of Suryanarayana, Cury. "Mechanical alloying and milling." Progress in materials science 46.1-2 (2001): 1-184 hereinafter Suryanarayana.

As to claim 2, Storz discloses where the alloyed or unalloyed metal powder is mixed with hard particles in a mixing device, after which the mixture is consolidated in a SPS device (Storz, paragraph [0027]). Further, Gupta discloses for metallic additions, Mg powder together with the metallic elements was blended in a Retsch PM-400 mechanical alloying machine at 200 rpm for 1 h and no balls or process control agents were used during blending. (Gupta, pg. 275, section 2.1.2, first paragraph).
Neither Storz nor Gupta or Yahata teach where the milling is performed in steel vial.
Suryanarayana relates to mechanical alloying and milling (Suryanarayana, title). Suryanarayana teaches that grinding vials are available in different materials including chrome steel and Cr-Ni steel (Suryanarayana, pg. 15, section 4.2.2, last paragraph).
As the combination of Storz, Gupta, and Yahata teach blending powders in a mechanical alloying machine, but do not disclose a material for the sample vials, one of ordinary skill would naturally look to the art to determine the appropriate materials to use for carrying out the process. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a vial made of chrome steel as taught by Suryanarayana into the method of mixing powders disclosed by the combination of Storz, Gupta, and Yahata, thereby engaging in simple substitution of one known element for another to obtain predictable results as the prior art contained the mechanical alloying machine which uses vials that must be made of some material, vials are known in the art and it is known to make vails for mechanical alloying from chrome steel, and one of ordinary skill could have substituted the steel vials into the mechanical alloying machine and the results of the substation would have been predictable as steel is known as a material that is used for making tools for working materials, see MPEP § 2143(I)(B).
However, neither Storz nor Gupta or Yahata teach where the milling is performed in an inert atmosphere. 
Suryanarayana relates to mechanical alloying and milling (Suryanarayana, title). Suryanarayana teaches that the major effect of the milling atmosphere is on the contamination of the powder (Suryanarayana, pg. 25, section 4.3.8, first paragraph). Suryanarayana teaches that therefore, the powders are milled in containers that have been either evacuated or filled with an inert gas such as argon or helium (Suryanarayana, pg. 25, section 4.3.8, first paragraph).
As the combination of Storz, Gupta, and Yahata teach blending powders in a mechanical alloying machine, but do not disclose an atmosphere for carrying the process out, one of ordinary skill would naturally look to the art to determine the appropriate atmosphere for carrying out the process. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an inert atmosphere such as argon as taught by Suryanarayana into the method disclosed by Storz and Gupta, thereby preventing contamination of the powder (Suryanarayana, pg. 25, section 4.3.8, first paragraph).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over DE-102014002583-B3 (with provided English translation) of Storz, "Effect of individual and combined addition of micro/nano-sized metallic elements on the microstructure and mechanical properties of pure Mg." of Gupta and US 2018/0133789 A1 of Yahata as applied to claim 1 above, and further in view of Cheng, Yinlong, et al. "Effect of particle size on densification of pure magnesium during spark plasma sintering." Advanced Powder Technology 28.4 (2017): 1129-1135 hereinafter Cheng.
As to claims 6-9, Storz discloses where the alloyed or unalloyed metal powder is mixed with hard particles in a mixing device, after which the mixture is consolidated in a SPS device (i.e. spark plasma sintering) (Storz, paragraph [0027]). However, Storz does not disclose a pressure for spark plasma sintering.
Cheng relates to a study of particle size ranges of atomized magnesium powders on densification during spark plasma sintering (Cheng, pg. 1129, abstract). Cheng teaches that the Mg powders were sintered by SPS at a temperature of 480 C under a pressure of 40 MPa for 5 min, and heating rate was 50°C/min (Cheng, pg. 1130, section 2 Experimental detail, first paragraph) where these spark plasma sintering parameters all fall within the claimed ranges. Cheng teaches that these spark plasma sintering parameters produce parts with over 97% relative density and Vickers hardness of over 32.4 Hv (Cheng, pg. 1131, Table 1).
As Storz and Cheng both relate to spark plasma sintering magnesium powders and Storz discloses spark plasma sintering but does not disclose the spark plasma sintering parameters, a person of ordinary skill would naturally look to the art to determine the appropriate parameters. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute sintering by SPS at a temperature of 480 C under a pressure of 40 MPa for 5 min, and heating rate was 50°C/min as taught by Cheng into the method disclosed by Storz and Gupta , producing parts with over 97% relative density and Vickers hardness of over 32.4 Hv (Cheng, pg. 1131, Table 1). This also constitutes combining prior art elements according to known methods to yield predictable results as Storz already discloses spark plasma sintering, one of ordinary skill could have combined the spark plasma sintering parameters from Cheng into Storz as both disclose sintering primarily magnesium powders and thus a person of ordinary skill would have predictably produced a magnesium sintered part, see MPEP § 2143 (I)(A). 

 Response to Arguments
With respect to the 103 rejection over Storz and Gupta, applicant argues that Storz requires a substantial amount of aluminum in its alloys including the cited example which is MgAl3Zn alloy (Applicant’s remarks, second page of arguments, first full paragraph). 
Applicant is arguing that the new limitation concerning percentage of TiB2 and Mg differentiate the claims over the art. However, it is not clear what portion of the composite product this composition applies to, see 112(b) rejection above. Also, as Storz discloses combining an unalloyed metal powder with hard particles in a mixing device (Storz, paragraph [0027]), Storz is disclosing where there only this metal powder and the hard particles are being combined. As Storz discloses the use of magnesium alloys (Storz, paragraph [0002]; see also Storz paragraph [0029]) and Storz discloses where the hard particles include titanium diboride powder (Storz, paragraph [0029] example 4), Storz is disclosing where 100% of the product is the alloy (Mg) and the hard particle (titanium diboride). Therefore Storz meets the claim limitation and the rejection is maintained.
Applicant argues that Storz does not require hard particles and that using a solid mixture of the powder for milling and spark plasma sintering appears to go against Storz’s purpose of the advantageous thixotropic process described in Storz to achieve the fluidity to make fine parts (Applicant’s remarks, second page of arguments, second full paragraph).
With respect to the lack of a requirement of hard particles, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use, see MPEP § 2124. As Storz discloses embodiments where Mg alloy is combined with titanium diboride the reference teaches the combination of light alloys such as Mg with hard particles such as titanium diboride and therefore the combination would be obvious to one of ordinary skill in the art. 
With respect to the use of a solid mixture going against the purpose and advantages of the invention in Storz as well as not being compatible with the thixotropic process disclosed therein, this does not appear to be the case upon analyzing the process disclosed in Storz. Storz discloses mixing metal powders (including Mg alloys) with hard particle powders (such as titanium diboride) and then consolidating them using spark plasma sintering (see Storz, paragraph [0029] that includes multiple examples using the process). As Storz is clear that powders are mixed together, this meets the claim limitation of milling a solid mixture of magnesium powder and TiB2 powder to form a milled powder and spark plasma sintering the milled powder. The thixotropic process that applicant refers to occurs after spark plasma sintering and the instant claims are open (“method comprising”) the disclosed process meets the claim limitation. 
Applicant also argues that the microhardness and microhardness provide advantages over the prior art (Applicant’s remarks, second page of arguments, third full paragraph). 
However, as the combination of Storz with Gupta and Yahata disclose the claimed method, see claim 1 rejection above, a person of ordinary skill would expect the product using the same starting material and applying the same method steps thereto would produce the same properties. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).

Applicant’s arguments, see Applicant’s remarks, second page of arguments, final paragraph through third page of arguments, final paragraph, filed 8/4/22, with respect to support for the term “solid” in claim 1 have been fully considered and are persuasive.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733